Citation Nr: 1043353	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  07-11 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen 
the claim of entitlement to service connection for cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to February 
1970.  He died in October 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  In February 2004, the RO issued a rating decision which 
denied the appellant's original claim seeking service connection 
for the cause of the Veteran's death.  Although notice of this 
decision was sent to the appellant that same month, she did not 
file a timely notice of disagreement.

2.  Evidence associated with the claims file since the unappealed 
February 2004 rating decision raises a reasonable possibility of 
substantiating the claim for the cause of the Veteran's death.

3.  The Veteran died in October 2003, at the age of 55.  The 
Veteran's certificate of death listed the immediate cause of 
death as morphine intoxication.  The certificate of death also 
listed obesity, fatty liver, and dilated cardiomyopathy as other 
significant conditions contributing to his death.

4.  At the time of the Veteran's death, service connection had 
been established for posttraumatic stress disorder (PTSD), 
evaluated as 50 percent disabling; acne with severe scarring and 
blackheads, evaluated as 30 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and bilateral hearing loss, 
noncompensably evaluated.  The combined disability rating for 
these conditions was 70 percent, from July 1999.  

5.  The Veteran's PTSD caused or contributed to his death.


CONCLUSIONS OF LAW

1.  The February 2004 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted since the RO's 
February 2004 rating decision, and the appellant's claim for 
service connection for the cause of the Veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2010).

3.  A disability incurred in or aggravated by active military 
service contributed substantially and materially to cause the 
Veteran's death.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and need not be further 
considered.  

Historically, the Veteran served on active duty in the Army from 
February 1968 to February 1970.  A review of his service 
personnel and service treatment records indicate that a portion 
of this service was within the Republic of Vietnam.  

The Veteran died in October 2003, at the age of 55.  The 
certificate of death listed the immediate cause of death as 
morphine intoxication.  The certificate of death also listed 
obesity, fatty liver, and dilated cardiomyopathy as other 
significant conditions contributing to death.  Finally, the 
certificate of death listed the probable manner of death as 
undetermined, and where the certificate asked how the injury 
occurred, it stated, "used morphine."  

At the time of the Veteran's death, service connection had been 
established for PTSD, evaluated as 50 percent disabling; acne 
with severe scarring and blackheads, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
bilateral hearing loss, noncompensably evaluated.  The combined 
disability rating for these conditions was 70 percent, from July 
1999.  

In October 2003, the appellant filed an informal claim seeking 
entitlement to service connection for the cause of the Veteran's 
death.  

The RO denied the appellant's claim in a February 2004 rating 
decision.  Although provided notice of this decision that same 
month, the appellant did not perfect an appeal thereof, and it 
became final.  38 U.S.C.A. § 7105 (West 2002).

In December 2005, the appellant filed her present attempt to 
reopen the issue of entitlement to service connection for the 
cause of the Veteran's death.  

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  

The RO's February 2004 rating decision found that the Veteran's 
fatal morphine intoxication was not related to his military 
service.  Because the February 2004 rating decision is the last 
final disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the appellant's 
claim for service connection for the cause of the Veteran's death 
should be reopened and re-adjudicated on a de novo basis.  Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).  

In support of her claim to reopen, the appellant submitted a 
November 2005 statement addressing the Veteran's mental state in 
the months prior to his death.  In particular, the appellant 
noted that the Veteran had become very withdrawn in the six 
months preceding his death, that he had recently quit a job that 
he loved due to stress, and that he had become very paranoid.  
The appellant also indicated that the Veteran's medications for 
his PTSD were changed just three months prior to his death, and 
that the Veteran had started having bad mood swing and 
nightmares.  She also reported that the Veteran began making 
statements that he just could not take it anymore, and that "it 
would be easier for everyone if he just were not here."

In addition to the appellant's statement, VA treatment records of 
the Veteran were obtained.  In pertinent part, these records 
documented that the Veteran had thoughts of suicide prior to his 
death.  A June 2003 treatment report, four months prior to his 
death, noted that the Veteran "had some thoughts of suicide over 
the past few months."  It also noted that his son had committed 
suicide a few years earlier, and that the Veteran still found it 
hard to deal with this.

Finally, the RO obtained a VA medical opinion in July 2006 
concerning the cause of the Veteran's death.  In pertinent part, 
the VA examiner opined that "there was a good chance the 
[Veteran's] PTSD and depression impacted his ability to utilize 
coping skills effectively."  The VA examiner also stated that 
"the PTSD, depression and [nonservice-connected] chronic pain 
were probably operating in a vicious cycle."

Comparing the evidence received since the RO's February 2004 
rating decision to the evidence of record before then, the Board 
finds that the additional evidence submitted includes evidence 
which is new and material as to the issue of service connection 
for the cause of the Veteran's death.  Specifically, the evidence 
indicates that the Veteran's PTSD symptoms had been worsening, 
and that he had been expressing suicidal thoughts.  Moreover, the 
VA physician opined that there was a good chance the Veteran's 
PTSD impacted his ability to utilize coping skills effectively.

Accordingly, new and material evidence which raises a reasonable 
possibility of substantiating the claim for the cause of the 
Veteran's death has been submitted, and the claim for entitlement 
to service connection for the cause of the Veteran's death must 
be reopened.  The merits of this issue will now be addressed on a 
de novo basis.

The appellant claims that the cause of the Veteran's death was 
related to his active military service.  Specifically, she claims 
that his service-connected PTSD materially contributed to the 
cause of his death.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2010).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

VA death benefits are payable to the surviving spouse of a 
Veteran if the Veteran died from a service-connected disability.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2010).  
In order to establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal or 
contributory cause of death.  38 C.F.R. § 3.312 (2010).

In order to constitute the principal cause of death, the service-
connected disability must be one of the immediate or underlying 
causes of death, or be etiologically related to the cause of 
death.  In order to be a contributory cause of death, it must be 
shown that the service-connected disability contributed 
substantially or materially to cause death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing death, 
but rather it must be shown that there was a causal connection 
between the service-connected disability and the veteran's death.  
38 C.F.R. § 3.312(b), (c) (2010).

After reviewing the evidence of record, the Board finds that 
service connection for the cause of the Veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2010).  In making this determination, the Board finds that the 
November 2005 statement from the appellant to be competent and 
credible in establishing that the Veteran's PTSD symptoms had 
been worsening in the months prior to his death, including the 
Veteran having expressed suicidal thoughts.  VA treatment records 
also reflect that the Veteran had thoughts of suicide in the 
months immediately prior to his death.  Moreover, while the VA 
examiner could not conclusively determine that Veteran's morphine 
intoxication was as likely as not due to his service-connected 
PTSD, the VA examiner opined that there was a "good chance" 
that the Veteran's PTSD and depression impacted his ability to 
utilize coping skills effectively.  The VA examiner further 
opined that the Veteran's  PTSD, depression, and chronic pain 
from his nonservice-connected back disorder were "probably 
operating in a vicious cycle (pain exacerbates anxiety and 
depression which then affect perception of pain and coping 
skills)".  Thus, the Board finds that the Veteran's PTSD 
contributed substantially or materially to the cause of his 
death.

In reaching this conclusion, the Board acknowledges that the 
record is not clear as to whether the Veteran's fatal morphine 
intoxication was a suicidal act on the Veteran's part or merely 
the result of an accident.  Nevertheless, the conclusion in this 
case remains the same.  If the Veteran's morphine intoxication 
was a suicidal act, the Board finds that the harmful effect of 
his service-connected PTSD on his ability to cope effectively 
contributed substantially to his fatal act, and further removed 
this act from the realm of willful misconduct.  38 C.F.R. § 
3.302(a) (2010).  In similar fashion, if the act was accidental, 
the Veteran's worsening PTSD symptoms contributed to this 
unfortunate incident.  

In its November 2010 written brief presentation, the Veteran's 
representative argued that the Veteran's dilated cardiomyopathy 
was the result of ischemic heart failure for which the Veteran 
would presumptively be service-connected based upon his service 
in the Republic of Vietnam.  As the Board has granted service 
connection for the cause of the Veteran's death, there is no 
reason to further explore this additional theory of entitlement.

With generous application of the benefit-of-the-doubt doctrine, 
the Board finds that service connection for the cause of the 
Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. 
§ 3.312 (2010).  


ORDER

Service connection for the cause of the Veteran's death is 
granted.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


